United States Bankruptcy Appellate Panel
                                    FOR THE EIGHTH CIRCUIT

                                                  ______

                                              No.00-6094EM
                                                 ______

In re:                                              *
                                                    *
Janet E. McCormick,                                 *
                                                    *
         Debtor.                                    *
                                                    *
Janet E. McCormick,                                 *
                                                    *
         Plaintiff/Appellant,                       * Appeal from the United States
                                                    * Bankruptcy Court for the Eastern
                   v.                               * District of Missouri
                                                    *
Diversified Collection Services, Inc.,              * [UNPUBLISHED]
Claim of: United States Department                  *
of Education,                                       *
                                                    *
         Defendant/Appellee,                        *
                                                  ______

                                         Submitted: January 4, 2001
                                          Filed: January 24, 2001
                                                  ______

Before KOGER, Chief Judge, KRESSEL and SCOTT, Bankruptcy Judges.
                                       ______

KRESSEL, Bankruptcy Judge.


         Janet E. McCormick appeals from the bankruptcy court’s order denying her application for leave
to proceed in forma pauperis on a separate appeal. Because we find no error in the bankruptcy court’s
decision, we affirm.
                                             BACKGROUND

        Janet E. McCormick commenced a chapter 7 bankruptcy case in 1998. On February 14, 2000,
she filed a complaint asking the bankruptcy court to determine that the debt that she owed to the United
States Department of Education was not excepted from her discharge. Trial on McCormick’s complaint
was held on May 22, 2000. On May 31, 2000, the bankruptcy court1 entered its judgment determining
that McCormick’s debt to the United States Department of Education was not excepted from her discharge
and granting the Department of Education judgment on its counterclaim in the amount of $6,070.37.

          McCormick appealed, but did not pay the filing and docketing fees. That appeal is currently
pending as case number 00-6062EM. In that appeal, the debtor filed an application to pay the filing fee
in installments. While there is no authority in statute or rule for paying the filing fee and docketing fees in
installments, we directed McCormick to file an application to proceed in forma pauperis with the
bankruptcy court. In an order entered on August 9, 2000, the bankruptcy court reviewed the application
and its supporting documentation and found that McCormick had sufficient wherewithal to pay $105.00
for the filing and docketing fees. In particular, the bankruptcy court found that, although McCormick’s
monthly expenses were $1,594.86, that $670.00 of that, related to a car, including the car loan payment
of $486.44, insurance of $84.26, and $100.00 per month for gas, oil, and maintenance. Those expenses,
according to the bankruptcy court, relate to the Ford Explorer which the debtor purchased after she had
filed her bankruptcy case. With a monthly net income of $1,380.83, the bankruptcy court found that she
could well afford to pay $105.00 in fees associated with her appeal.

        McCormick appeals from the August 9, 2000, order denying her motion for leave to appeal to
proceed in forma pauperis in her appeal.2 The bankruptcy court’s order is fully supported by the
record and its findings of fact are not clearly erroneous. The bankruptcy court has also committed no
errors of law. As a result, we find no basis for reversing the bankruptcy court’s order.3


        1
         The Honorable Barry S. Schermer, United States Bankruptcy Judge for the Eastern District
of Missouri.
        2
            We note that McCormick has also not paid the fees associated with this appeal.
        3
          We have also considered the debtor’s motion in the original appeal (00-6062EM) for leave to
pay her filing fee in installments in a separate order entered in that appeal.

                                                      2
                                         CONCLUSION

       Therefore, the order of the bankruptcy court denying Janet E. McCormick’s motion for leave to
proceed in forma pauperis in case number 00-6062EM is affirmed.

       A true copy.

              Attest:

                        CLERK, U.S. BANKRUPTCY APPELLATE
                        PANEL, EIGHTH CIRCUIT.




                                                3